UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1216


GARY L. SWANSON,

                     Plaintiff - Appellant,

              v.

THE HARTFORD CARRIER INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:19-cv-00242-FL)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary L. Swanson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary L. Swanson appeals the district court’s orders dismissing his civil action under

28 U.S.C. § 1915(e)(2)(B) (2018) and denying his motion to reopen the case. The district

court referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018).

The magistrate judge recommended dismissing the action as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) and advised Swanson that failure to file timely, specific objections to

this recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Swanson has waived appellate review

by failing to file objections to the magistrate judge’s recommendation after receiving

proper notice. Moreover, we discern no abuse of discretion in the district court’s order

denying Swanson’s motion to reopen the case. See Robinson v. Wix Filtration Corp., 599

F.3d 403, 407 (4th Cir. 2010) (articulating standard of review for postjudgment motions

under Fed. R. Civ. P. 59(e)). Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED

                                             2